Title: To Thomas Jefferson from Charles Willson Peale, 30 October 1804
From: Peale, Charles Willson
To: Jefferson, Thomas


               
                  
                     Dear Sir
                  
                  Museum Octr. 30th. 1804.
               
               By the Mail Stage I have sent you two Polygraphs in one Box. The ease with which writing may be done with either of them, I hope will determine you to send me your Polygraph by the same conveyance, in order that I may put new Machinery to it, which may be done in a few days and returned to you.
               I have made some improvements in the manufacture of the Machinery to render it more durable and less subject to be affected by wet or dry air than Mr. Hawkins had done in the Polygraph he sent me, other wise the moovements are the same. You will perhaps Object to the want of the Screws to regulate the Pens, but in the machines sent I made use of Brass-tubes which are too thin to put such Screws.
                Making that part of the Machinery which is to be supported by spiral Springs as light as possible is of some importance, and if the Machine is sufficiently complete without them, some expence of the Workmanship is saved. Yet my dear Sir I do not mean to intrude my opinion on what you may use, as I wish to follow your directions implicitly and shall not think it any trouble to do whatever you may wish to be done.
               The Secretary of State may choose one of these sent, or should he wish one in a different form I shall be happy to serve him.
               Mr. Beckley desired me to supply him with a Polygraph—you will oblige me by showing him these, and perhaps that which Mr. Maddison leaves, may meet his choise.
               In future this manufactory will be carried on with more spirit, as I have now made tools of curious and useful construction, that gives truth as well as expidition to every part of the work.
               The price of each Polygraph is 50 Dollars, I wish I could afford them cheaper, but I prefer making every part in the mode that cannot fail recommend them on tryal, and I am not afraid to have a number made ready for those who may hereafter desire to purchase.
               my delay of answering your last letter, was because I have prefered doing what you have requested, rather than promising to perform. except my salutations and believe me 
               your friend
               
                  
                     C W Peale
                  
               
            